DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilic, U.S. 20180001777.
Regarding claims 1, 10, Kilic discloses an autonomous electric vehicle charger comprising: 
a charging robot [Fig. 1, charging robot 20] configurable to automatically seek an electric vehicle [Fig. 1, vehicle 5] for charging wherein the charging robot includes: 
a plurality of motorized wheels [see Fig. 1, under charging robot 20] configured to maneuver the charging robot [par. 0042]; 
a plurality of sensors [“surroundings sensor”; Fig. 1, surroundings sensors 25] configured to detect moving objects and guide the charging robot [pars. 0016, 0043 LIDAR can detect moving objects]; 

a charging platform [Fig. 1, charging arm 22] to support the charging plug [Fig. 1, contact head 21] to the receptacle for charging the electric vehicle [par. 0040]; and 
a power cord [Fig. 1, cable connection 31] configured to be coupled to a power supply [Fig. 1, power grid 2] for supplying power to charge the electric vehicle [par. 0039. See also pars. 0034, 0035]. 
Regarding claim 2, Kilic discloses the autonomous electric vehicle charger of claim 1 further comprising a base station [Fig. 1, charging station 1] coupled to the power cord of the charging robot configured to provide electrical power to the charging robot [par. 0039]. 
Regarding claim 3, Kilic discloses the autonomous electric vehicle charger of claim 2, wherein the base station is coupled to a power source [Fig. 1, power grid 2.Par. 0039]. 
Regarding claim 5, Kilic discloses the autonomous electric vehicle charger of claim 1, wherein the plurality of sensors of the charging robot includes at least one camera configured to guide the charging plug to the receptacle for establishing an electrical connection [pars. 0016, 0030]. 
required amount of energy to be transmitted, information about the energy storage means 50 to be charged in the vehicle 5, and authorization data or billing data; par. 0032 e.g. This vehicle-specific identification may, for example, be a separate, unambiguous identification for each individual vehicle 5]. 
Regarding claim 8, Kilic discloses the autonomous electric vehicle charger of claim 1, wherein the charging robot follows an infrared beacon for guidance to the electric vehicle [pars. 0017, 0030]. 
Regarding claim 9, Kilic discloses the autonomous electric vehicle charger of claim 8, wherein the base station is configured to detect the infrared beacon from the electric vehicle [pars. 0017, 0030]. 
Regarding claim 11, Kilic discloses the autonomous electric vehicle charger of claim 1, wherein there is a power bus where one or more of the charging robots can be connected [pars. 0039, 0062]. 

claim 12, Kilic discloses a method of operating an autonomous electric vehicle charger comprising the steps: 
establishing a communication link between a charging robot and an electric vehicle [par. 0017, 0057]; 
authenticating the electric vehicle is authorized to receive a charge from the charging robot [par. 0031 e.g. “authorization data”; par. 0032 “identification”]; 
maneuvering the charging robot while detecting moving objects to the electric vehicle [pars. 0016, 0043 LIDAR can detect moving objects, par. 0058]; 
elevating a charging plug [Fig. 1, contact head 21] to establish an electrical connection to a charging receptacle [Fig. 1, charging socket 51] on the electric vehicle [pars. 0018, 0036, 0060] wherein the charging platform is raised to attach the charging plug to the charging receptacle under the electric vehicle [as depicted in Fig. 1; charging arm 22 is raised to interface with charging socket 51 under vehicle 5; pars. 0010, 0031, 0040]; 
charging the electric vehicle to a predetermined charge [pars. 0060, 0061]; 
retracting the charging plug to disconnect from the charging receptacle [par. 0061]; and 
maneuvering the charging robot away from the electric vehicle [pars. 0042, 0061. See also pars. 0034, 0035]. 
charging station 1] electrically coupled to the charging robot and the step of maneuvering the charging robot away from the electric vehicle includes the step returning the charging robot to the base station [pars. 0042, 0061]. 
Regarding claim 14, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 13, wherein the base station is coupled to a power supply [Fig. 1, power grid 2] and the method further comprises the step of attaching the base station to a 240v power supply [par. 0039 grid-supplied multiphase AC voltage intrinsically includes 240V]. 
Regarding claim 15, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 13 further comprising the step of activating an infrared beacon from the base station to provide guidance for returning the charging robot to the base station [pars. 0017, 0030]. 
Regarding claim 16, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of maneuvering the charging robot to the electric vehicle includes the step of activating an infrared beacon from the electric vehicle to provide guidance to the charging robot [pars. 0017, 0030]. 
Regarding claim 17, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of elevating a charging plug to establish an electrical connection to a charging receptacle on the electric vehicle [pars. 0010, 0018, 0036] 
Regarding claim 18, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of elevating a charging plug to establish an electrical connection to a charging receptacle on the electric vehicle [pars. 0018, 0036] includes the step of using sensors to determine when the charging plug has made contact with the charging receptacle under the electric vehicle [pars. 0016, 0043]. 
Regarding claim 19, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of charging the electric vehicle to a predetermined charge includes the step of verifying with the charging robot to determine if there is proper payment for the predetermined charge [par. 0019]. 
Regarding claim 20, Kilic discloses the method of operating an autonomous electric vehicle charger of claim 12 wherein the step of detecting the electric vehicle is in proximity of the charging robot includes the step of locating the electric vehicle in a designated parking space [pars. 0008, 0035]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilic, U.S. 20180001777 in view of Taylor et al. U.S. 20040200505.
Regarding claim 4, Kilic discloses the autonomous electric vehicle charger of claim 2, but is silent on: wherein the power cord is retractable. 
Taylor discloses: wherein the power cord is retractable [Fig. 1, power cord payout 106-108; pars. 0009, 0010].
Kilic and Taylor are analogous robots that are supplied with power by cable. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate a power cord payout, as taught by Taylor, with Kilic’s charging robot, for the intrinsic benefit of preventing cable entanglement [see Taylor, par. 0010, the power cord payout maintains some level of tension on the electrical cord 105].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilic, U.S. 20180001777 in view of Moore, U.S. 20190302786.
Regarding claim 7, Kilic discloses the autonomous electric vehicle charger of claim 6, wherein the authenticated communication link is established [pars. 0017, 0030, 0031, 0032]; but is silent on use of: a home computer coupled to an authenticated wireless home network.

Kilic and Moore are analogous Robots that communicate using radio signals for guidance. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize a home computer, as taught by Moore, with Kilic’s charging robot for the benefit of having home convenience in controlling the robot.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed towards amended limitations, which are accordingly addressed in the body of the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859